UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1810



JAMES M. CLARK,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Secu-
rity Administration,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-519)


Submitted:   October 29, 1999             Decided:   November 9, 1999


Before MURNAGHAN, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant. James
A. Winn, Regional Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel, Robert S. Drum, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Helen F. Fahey, United States Attorney, Joan E.
Evans, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. Clark appeals the district court's order adopting the

recommendation of the magistrate judge and affirming the Commis-

sioner's decision setting an onset date for award of disability

benefits.     We have reviewed the briefs and the administrative

record, and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Clark v. Apfel, No. CA-98-519

(E.D. Va. May 18, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2